DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claim 1-15) and the species drawn to a wire (claims 5-8) in the reply filed on 9/9/2022 is acknowledged.
Claims 3-4 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-IV and the species drawn to a powder, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/9/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over SU 555161A1 (hereafter “SU161”).
With respect to Claim 1, SU161 teaches a titanium alloy with a composition, in weight%, as follows (p. 1-2):	

Claim 1
SU161
Al
5.5-6.5
4.0-6.3
V
3.0-4.5
4.0-5.0
Mo
1.0-2.0
1.5-2.5
Fe
0.3-1.5
0.4-0.8
Cr
0.3-1.5
0.8-1.4
Zr
0.05-0.5
0.01-0.08
O
0.2-0.2
0.03-0.25
N
≤ 0.05
-
C
≤ 0.08
0.01-0.25
Si
≤ 0.25
-
Ti
Balance
Balance


Compositional ranges including zero (e.g. claimed content of N, C, and Si) are interpreted as optional elements.  Thus, SU 161 teaches compositional ranges overlapping each of the instantly required compositional ranges and which also overlap the claimed [Al]eq and [Mo]eq relationships.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness. MPEP § 2144.05.
With respect to Claim 2, SU161 teaches a titanium alloy consisting of Al, V, Mo, Fe, Cr, Zr, O, and C. (see rejection of claim 1 above).
With respect to Claim 9-11, the claims are drawn to the ultimate tensile strength of the alloy “in an annealed conditioned,” however, the claim does not require that the alloy be in an annealed state.  As a result, the limitation is interpreted as a conditional limitation and therefore, does not require that the alloy exhibit the recited tensile strength property.  “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”  MPEP 2111.04.  As SU161 teaches a titanium alloy meeting the composition of Claim 1, it is deemed to meet the limitations of claims 9-11.  Moreover, SU161 teaches that the titanium alloy exhibits a tensile strength of 121 kg/mm2 (approx. 1186 MPa) or more in an annealed state, falling within the claimed ranges. (p. 2; Table 2).
With respect to Claim 12-14, the claims are drawn to the double shear strength of the alloy “in an annealed conditioned,” however, the claim does not require that the alloy be in an annealed state.  As a result, the limitation is interpreted as a conditional limitation and therefore, does not require that the alloy exhibit the recited shear strength property.  “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”  MPEP 2111.04.  As SU161 teaches a titanium alloy meeting the composition of Claim 1, it is deemed to meet the limitations of claims 9-11.  Moreover, as SU161 teaches a titanium alloy with substantially overlapping compositional ranges and the same tensile strength (see rejection of claims 1 and 9-11 above, it would necessarily be expected to result in the same properties, including the claimed double shear strength. See MPEP 2112.01.

Claim(s) 5-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over SU 555161A1 (hereafter “SU161”), as applied to claim 1 above, in view of Foltz (US 2017/0146046).
With respect to Claims 5 and 15, SU161 teaches a high strength Ti-6Al-4V-type titanium alloy, but is silent as to the alloy in the form of a wire or a component for an aircraft.
Foltz teaches that high strength Ti-6Al-4V titanium alloys are useful in the form a wire for fastener stock and to form components for aircraft, due to the high strength to weight ratio of such alloys. (para. 5-6, 71-72).
It would have been obvious to one of ordinary skill in the art to use the titanium alloy of SU161 to form a wire feedstock and/or an aircraft component, as taught by Foltz, in order to obtain a very high strength material and/or component.
With respect to Claims 6-8, SU161 and Foltz are silent as to the specific diameter of wire as instantly claimed, however, it would have been obvious to one of ordinary skill in the art to make any reasonable diameter of wire for a desired application, with a predictable expectation of success.  MPEP 2144.05; Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

Claim(s) 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over SU 555161A1 (hereafter “SU161”), as applied to claim 1 above, in view of Stempfer (US 2014/0061165).
With respect to Claims 5-8, SU161 teaches a high strength Ti-6Al-4V-type titanium alloy, but is silent as to the alloy in the form of a wire.
Stempfer teaches that Ti-6Al-4V titanium alloys are useful to form a wire feedstock for a solid freeform fabrication method (i.e. additive manufacturing), for example, a wire with a diameter of 1.6 mm, falling within the claimed ranges of Claims 6-8. (para. 40-42).
It would have been obvious to one of ordinary skill in the art to use the titanium alloy of SU161 to form a wire feedstock with a nominal diameter of 1.6 mm for solid freeform fabrication, as taught by Stempfer, in order to obtain a high strength feedstock and thus high strength additively manufactured parts made from such feedstock.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-10 of copending Application No. 17/269142 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: the instant and related claims are both drawn to a titanium alloy with the same compositional ranges and [Al]eq and [Mo]eq relationships, differing only in that the instant claims are drawn to an alloy composition/product and the related claims are drawn to the narrower product of the alloy in the form of a fastener stock.  Additionally, the instant and related claims are drawn to the same or overlapping tensile strength, double shear strength, and the form of a wire with overlapping diameter. It would have been obvious to one of ordinary skill in the art to select from the overlapping ranges. MPEP 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735